                Case 1:20-cr-00301-PKC Document 137
                                                136 Filed 03/22/21
                                                          03/19/21 Page 1 of 1




            LAW OFFICE OF KENNETH J. MONTGOMERY
                              P.L.L.C.
                      198 ROGERS AVENUE
                 BROOKLYN, NEW YORK 11225
               PH (718) 403-9261 FAX (347) 402-7103
                    ken@kjmontgomerylaw.com

      March 19, 2021

      Via ECF
      The Honorable P. Kevin Castel
      United States District Judge
      500 Pearl Street
      New York, New York 10007

                                        RE: United States v. Andres Bello
                                        Criminal Docket 20 CR 301 (PKC)

      Dear Judge Castel:
               I have spoken to Mr. Bello as per the Court’s order and at this time I do believe there is an actual
      conflict under Under Lopez v. Scully 58 F.3d 38 (2d. Circuit 1995), and I am unable to represent
      Mr. Bello as a result. Mr. Bello is firm in his decision for new counsel and I am certain that our
      conflict cannot be resolved. I would join in Mr. Bello’s request to the Court that new CJA
      counsel be appointed to represent Mr. Bello at this time.

Conference is scheduled for April 2, 2021 at
11:00 a.m. The conference will proceed by
video. Defendant Andres Bello, Kenneth Montgomery,                        Respectfully,
CJA attorney, Richard Rosenberg and the government
shall apppear at the conference.                                          Kenneth J. Montgomery
SO ORDERED.
Dated: 3/22/2021                                                          Law Office of KJM PLLC
                                                                          Attorney for Andres Bello
                                                                          198 Rogers Avenue
                                                                          Brooklyn, New York 11225
